Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 was filed after the mailing date of the Final Rejection on 01/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 02/16/2021 is acknowledged. Claims 4 and 16 have been canceled and claims 14 and 15 have been withdrawn. Claims 1-3, 5-13, 17, and 18 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 02/16/2021 and affidavit filed on 02/17/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 112(a) rejection of claims 1-13 and 16-18 from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejection of the claims is maintained for reasons of record and the following. The rejection is modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-13, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adachi (JP 2014-144399 A, in IDS filed by applicant dated 11/22/2019) in view of Roe et al. (US 6,395,955 B1).
Adachi teaches an excrement processing agent in powder form, to be contained in a plastic bag, comprising at least one alkaline solid material of NaHCO3 (the claimed 50-1000 μm, and zinc oxide (the claimed item 4) and exemplified 40.5% by weight of NaHCO3 (entire reference, especially abstract, paragraph 16, 25, 35, 52, 55-58, 65, 68, and 71). No water is required.
Although Adachi is silent about crosslinked sodium polyacrylate, the same water-absorbing gelling agent according to the instant specification, starting gelling within a minute in claim 6, as a result of the water-absorbing gelling agent being the same crosslinked sodium polyacrylate as disclosed, the water-absorbing gelling agent would necessarily have the claimed gelling property, whether expressly recognized by Adachi or not. 
Adachi does not teach: i) the plastic bag being water soluble; ii) the exact same water soluble lubricant of carboxymethyl cellulose (CMC) in claim 7; iii) the exact the same weight percentages of the water-soluble lubricant (claim 9), NaHCO3 (claim 11), ZnO (claim 12), and the particle size of the water-absorbing polymer.
The 1st and 2nd deficiencies are cured by Roe et al. who teach a disposable absorbent article, for modifying fecal material or other bodily exudates deposited in the article, comprising 
feces modifying agents in form of powder, contained in water-soluble packet (pouch), comprising 

wherein the water-soluble packet contains the feces modifying agents to prevent migration and/or loss of the agent prior to the article being insulted by feces (the claimed sealed pouch in the instant claim 18) and dissolves upon contacting water and triggering the release of agent and thus treats the feces (construed as the claimed contributes to gelation by contact with water in instant claim 17) (entire reference, especially abstract, column 7, line 7-20, column 11, line 42-45, column 17, line 15-33, column 18, line 24-31, column 20, line 5-15, column 23, line 6-7, column 24, line 5-23, line 30, column 43, line 12-23, column 49, line 19-27, claims 1, 15, 16, 17, and 19). 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Adachi and Roe et al. to replace the carboxyvinyl polymer thickener (including polyacrylic acid) taught by Adachi with CMC thickener and to specify the plastic bag containing the excrement processing agent in powder taught by Adachi being water soluble. Both polyacrylic acid and CMC being thickeners in a feces treatment composition and water soluble pouch being used to contain a feces treatment composition were well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing polyacrylic acid taught by Adachi with CMC and specifying the excrement processing agent-containing plastic bag being water soluble flows from both polyacrylic acid and CMC having been used in the prior art as thickeners and the excrement processing agent-containing pouch being water soluble, and from both polyacrylic acid and CMC being recognized in the prior art 
The 3rd deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside or overlaps with or approaching the range disclosed in the prior art.
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of the water-soluble lubricant CMC is 15-10% by weight and the range of the CMC thickener taught in the prior art is 5-30% by weight and therefor, includes the claimed range. With regard to the limitation of the gelation onset of water-absorbing gelling agent being earlier than that of the water-soluble lubricant in claim 5, since Adachi teaches the same water-absorbing gelling agent as the claimed and the same polyvinyl polymer as the claimed thus the difference in the onset of gelation between water-absorbing gelling agent and polyvinyl polymer taught by Adachi would be the same as that of claimed.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties as an alkaline solid material in a feces treatment composition. In the instant case the claimed range of NaCO3 in claim 11 is 56-70% by weight and the range of NaCO3 taught in the prior art is 40.5% by weight. Furthermore, according to the instant specification 10-95.0% by weight of NaCO3 is suitable, i.e., the criticality of the claimed 56-70% by weight of NaCO3 is not established.

The claimed range of the particle size the water-absorbing polymer is 24-40 μm and the range of the particle size the water-absorbing polymer taught in the prior art is 50-1000 μm. Although the claimed 24-40 μm is outside the 50-1000 μm taught in the prior art, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties as an water-absorbing material in a feces treatment composition. According to the instant specification a particle size of 1-106 μm is suitable, i.e., the criticality of the claimed 24-40 μm particle size is not established.

Response to Applicants’ arguments:
Applicants’ arguments based on the affidavit are addressed below in the Response to applicants’ 37 CFR 1.132 declaration. 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.
  
  Response to applicants’ 37 CFR 1.132 declaration:
3, and ZnO with no specific weight percentages of them while the composition in the examples comprising a specific amount of (17% by weight) of water-soluble gelling agent cross-linked polyacrylate together with 6.8% by weight of CMC, 59.3% by weight of NaHCO3, and 16.9% by weight of ZnO. Thus the scope of the compositions in the affidavit are much narrower than the scope of the claims and not commensurate in the scope with the claims. There is no adequate basis for reasonably concluding that the great number and variety of compositions included by the claims would behave in the same manner as the single tested composition. In other words, Applicant has not shown that based on this single example, it is reasonable to expect that other embodiments falling within the scope of the claims will behave similarly. Please refer to 716.02(d).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612